Citation Nr: 1001722	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to 
October 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  In that rating decision, in pertinent part, the RO 
denied service connection right ear hearing loss.  The 
Veteran testified before a Decision Review Officer at a 
hearing held at the RO in April 2004, and in July 2005 he 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  The Board remanded the right ear 
hearing loss claim in May 2006 and January 2009.  


FINDING OF FACT

The preponderance of the evidence is against finding that 
right ear hearing loss had its onset in service, was manifest 
to a degree of 10 percent within a year after separation from 
service, or is causally related to any incident of service 
including noise exposure in service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in March 2003 and May 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

As to the duty to assist, service treatment records are in 
the claims file, and the RO obtained the Veteran's service 
personnel records.  Post-service treatment records identified 
by the Veteran, including employee health records, have been 
obtained and associated with the claims filed.  During the 
course of the appeal, the Veteran reported that in the past 
he had received treatment from Maxwell, Klugger and Makaretz 
ENT Associates but learned that records more than seven years 
old had been destroyed and thus were unavailable.  The 
Veteran was provided a VA audiology examination in 
August 2008, and in June 2009, in response to a request for 
further development on remand, the audiologist provided a 
medical opinion concerning the right ear hearing loss claim.  
As noted in the Introduction, the Veteran testified at 
hearings in April 2004 and July 2005.  He has not indicated 
that he has or knows of additional evidence pertaining to his 
claim.  

Legal criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as high frequency 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385 as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley, 5 Vet. App. at 157.  

Factual background

Prior to November 1967 service departments consistently used 
ASA units to record puretone sensitivity thresholds in 
audiometric measurement.  In addition; in this case, 
audiometric examination reports after November 1967, that is, 
a tri-annual report in February 1969 and the service 
separation examination report in September 1969 note 
specifically that ASA units were used at those examinations.  
VA currently uses ISO (ANSI) units.  For purposes of 
comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded in service with the comparable ISO 
(ANSI) measurements in adjacent parentheses.  

Right ear puretone thresholds, in decibels, were reported in 
ASA units and in parenthesis have been converted to ISO 
(ANSI) units:  




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
DATE





Aug 1964
-5 (10)
-10 (0)
-5 (5)
5 (15)
10 (15)
Sept 1967
15 (30)
15 (25)
15 (25)
--
15 (20)
Feb 1969
  5 
(20)
5 (15)
   5 
(15)
--
  5 (10)
Sept 1969
  5 
(20)
5 (15)
   5 
(15)
--
  5 (10)

At the September 1969 service separation examination, the 
Veteran stated in his report of medical history that he did 
not have hearing loss.  

Employee records show that the Veteran started working at a 
paper company in 1977, and those records include annual 
audiometric examination results starting in July 1977, with 
the most recent test report dated in August 2006.  

Representative puretone threshold readings for the right ear, 
in decibels, were as follows:  



HERTZ



500
1000
2000
3000
4000
July 1977
15
20/15
45
 60
 45
Oct 1982
10
10/20
50
 50
 45
Oct 1987
10
10/15
50
 50
 55
Oct 1992
15
20/30
70
 55
 55
Jan 1997
15
20/20
65
 55
 50
Sept 2002
15
40
80
 70
 75
Aug 2006
25
45
80
>90
>90

The employee records show that at audiological testing in 
October 1982, the Veteran answered yes to questions of 
whether he had ever done hunting or shooting, and in answer 
to the question of whether he had any noisy hobbies, he 
responded motorcycling.  He sated that he did not presently 
have a noisy job and replied no to the question of whether he 
ever had a prior noisy job.  Narrative records show that at 
annual audiology examinations the Veteran was counseled as to 
the importance of the consistent use of hearing protection in 
noisy areas on and off the job.  In November 1989, it was 
noted that the Veteran had had hearing aids for both ears for 
two months.  Chronological records show that in June 1992, 
the Veteran was seen for a first report for industrial 
hearing loss.  The Veteran said he had seen physician who 
stated he had 88.5 percent loss in high frequencies and had 
ordered hearing aids for both ears.  

Employee medical records show that when the Veteran was seen 
by S.U., M.D., in May 1998 in conjunction with complaints of 
tinnitus, the Veteran stated that he had been suffering 
tinnitus with moderate hearing loss for 15 year.  The 
physician noted that the Veteran gave a history of having 
been evaluated and provided with a hearing aid 10 years ago.  
At the May 1998 visit, the Veteran stated he was troubled by 
the fact he was unable to use his hearing aids in the paper 
mill because of the noise.  Dr. S.U. noted that the veteran 
had started work at the paper mill in 1977 and that at that 
time baseline hearing testing revealed mild high frequency 
loss in the 2000 to 6000 Hertz range, bilaterally.  The 
physician said that over the subsequent many years there had 
been significant deterioration at very high frequencies and 
mild deterioration of mid frequency range results as well.  
The physician noted the Veteran reported being very 
consistent with his hearing protection.  The Veteran said 
that in the past he had enjoyed hunting, shooting, and 
motorcycling.  The assessment was persistent tinnitus and 
hearing loss.  The physician said she concurred with the 
Veteran not using a hearing aid at work as this would merely 
amplify the loud noises that were already present.  The 
physician noted that a condition of employment involved the 
required use of hearing protection.  

A Vet Center information form dated in October 2001 shows the 
Veteran reported that during service his military 
occupational specialty was textile repairman but he was 
assigned to maintenance support as a truck driver.  He 
reported that while in Vietnam he performed maintenance on 
trucks and tanks and was a truck driver.  He said he was 
assigned to a base that was shelled with rockets and mortars 
and he performed guard duty two to three times a week.  The 
Veteran reported that after service he worked at odd jobs and 
at mills.  He said he had worked at the paper company for 
more than 22 years.  

Office notes from Martin's Point Health Care dated from 
February 1998 to October 2002 show in October 2002, when the 
Veteran was seen for follow-up related to headaches and 
insomnia, and for complaints of dizziness, he gave a history 
of decreased hearing secondary to exposure to gunfire and 
said he had been a gunner in Vietnam.  

At the RO hearing in April 2004, the Veteran testified that 
he thought his hearing loss was caused by shooting in 
service.  He testified that they did a lot of guard duty and 
did a lot of shooting at night.  He said he never wore ear 
protection in service, including during basic training.  He 
said that because he was left-handed, he was given a machine 
gun.  

At the Board videoconference hearing in July 2005, the 
Veteran testified that in service he shot a lot of guns and 
they were loud.  He testified that he did not do much hunting 
after service.  He testified that he had worked as a 
machinist in the paper mills for the past 30 to 35 years and 
said that even when he first started working as a machinist 
he used hearing protection pretty much all the time.  He 
testified that he had started 27 years ago at the paper mill 
where he currently worked and had had a physical examination 
before he started work there.  

At a VA audiology examination in August 2008, the Veteran 
reported his military noise exposure was from tanks and some 
gunfire.  He said "some gunfire - we didn't fire a lot."  
He reported he served in a combat zone, but not in combat.  
He said he drove an escort vehicle.  He reported he worked at 
Southworth Machine just after service and worked there as a 
machinist for four years.  He said he then worked at another 
company as a machinist followed by work as a machinist at the 
paper mill where he now worked.  He reported he had worn 
hearing protection at all his jobs.  His recreational noise 
exposure included hunting, power tools, and lawn mowing.  The 
Veteran said he wore hearing protection with all but lawn 
mowing.  On an examination worksheet, it was additionally 
noted that before service, the Veteran had worked in the 
summer as a garbage collector.  He said that he had been a 
hunter since after service and used power tools at home 
(saws).  He said he wore hearing protection with power tools, 
lawn mower, and snow blower, but sometimes did not wear 
hearing protection when using the lawn mower.  

At the August 2008 VA examination, puretone thresholds, in 
decibels were:  




HERTZ



500
1000
2000
3000
4000
Right ear
30
55
80
95
100

Speech audiometry revealed speech recognition ability of 
54 percent in the right ear.  The audiologist said the 
summary of results for the right ear was mild sloping to 
profound sensorineural hearing loss 500-4000 Hz.  

In a June 2009 addendum report, the VA audiologist referred 
to the examination results from August 2008.  She again 
reported the history reported by the Veteran, including noise 
exposure in service and post-service occupational and 
recreational noise exposure.  She observed that all of those 
activities presented a risk for hearing loss related to noise 
exposure.  She noted that the Veteran reported a significant 
history of occupational noise exposure, about 30 to 40 years, 
compared with military noise exposure, which she said was 
four years.  The audiologist stated she reviewed the 
Veteran's claims file.  She further noted that the 
August 1964 enlistment audiogram and the September 1969 
separation audiogram both showed hearing levels to be within 
normal limits for the right ear.  She stated that hearing 
loss is not known to be progressive after the fact.  She said 
that it was her opinion that there is less than a 50 percent 
probability that the Veteran's right ear hearing loss is 
related to his period of active duty, to include in-service 
noise exposure.  

Analysis

The Veteran is seeking service connection for his right ear 
hearing loss, which he contends is casually related to noise 
exposure in service.  He has described in-service rocket and 
mortar fire exposure, as well as performing maintenance on 
trucks.  The Board does accept as credible the statements 
from the Veteran concerning noise exposure in service.  

The August 2008 VA audiology examination report outlined 
above establishes that the Veteran has right ear 
sensorineural hearing loss that meets the criteria for a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  The question that the Board must decide is whether 
his current right ear hearing loss disability is attributable 
to service.  

As noted above, the Veteran's service treatment records fail 
to show complaint or treatment pertaining to hearing 
problems, and although puretone thresholds 
at 500, 1000, and 2000 Hz were greater than 20 db at the 
September 1967 in-service examination, by the time of later 
in-service examinations, including the September 1969 service 
separation examination, the puretone thresholds were 20 db or 
less at each measured frequency.  Further, there is no 
showing or claim of continuity of symptoms since service, and 
the earliest post-service medical evidence suggesting a 
diagnosis of a right ear hearing loss disability is dated in 
July 1977, nearly eight years after his separation from 
service in October 1969 precluding consideration of the grant 
of service connection for right ear hearing loss disability 
on a presumptive basis under 38 C.F.R. § 3.309(a).  

There are no medical statements or opinions of record that 
relate the Veteran's right ear hearing loss to service or to 
any incident of service.  There is only the Veteran's 
contention that his right ear hearing loss disability is 
causally related to noise exposure in service; this 
unsubstantiated assertion amounts to an opinion about a 
matter of medical causation.  It is now well established that 
a lay person such as the Veteran is not competent to opine on 
matters beyond the scope of his competence, such as medical 
knowledge pertaining to the diagnosis or cause of a disease, 
and his opinion that his current right ear hearing loss 
disability is due to noise exposure in service is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the Board acknowledges that the Veteran 
is competent to report difficulty hearing, but a 
determination of the etiology of the disability requires 
medical knowledge that the Veteran is not shown to have; thus 
he is not competent (i.e., professionally qualified) to offer 
an opinion as to whether his hearing loss disability had its 
onset in service or is causally related to any incident of 
service, including noise exposure in service.  

The Board also notes that the Veteran's assertions, no matter 
how sincere, are not probative of a medical nexus between the 
claimed disability and an in-service disease, injury, or 
event.  See Voerth v. West, 13 Vet. App. 118, 120 (1999).  
His statements and hearing testimony are not, therefore, 
probative of the etiology of his current right ear hearing 
loss disability, including whether there is a relationship to 
service.  

The only competent evidence regarding the etiology of the 
Veteran's right ear hearing loss disability is squarely 
against the claim.  It is the opinion of the VA audiologist 
who reviewed the entire record, examined the Veteran in 
August 2008, and provided a medical opinion in June 2009.  
The VA audiologist reviewed the claims file, including 
service treatment records and post-service medical records 
and acknowledged the Veteran's reports of noise exposure in 
service, including gun fire.  In addition, she reviewed the 
Veteran's history of post-service noise exposure and further 
observed that examination at service separation showed no 
right ear hearing loss.  She pointed out that hearing loss is 
not known to be progressive after the fact, and concluded 
there is less than a 50 percent probability that the 
Veteran's right ear hearing loss is related to his period of 
active duty, to include in-service noise exposure.  

In summary, the Board finds there is no evidence of right ear 
hearing loss at the time of the Veteran's separation from 
service and no competent evidence of right ear hearing loss 
disability to a compensable degree within one year following 
his last day of service.  Further, the greater weight of the 
evidence is against finding a nexus between the Veteran's 
current right ear hearing loss disability and service or any 
incident of service, including noise exposure in service.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
right ear hearing loss is not warranted on a direct or 
presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


